DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment/remarks received on 03/11/2021. Claims 1-8, 13 and 15-16 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 13 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8 and 15-16 are drawn to a system which is within the four statutory categories (i.e. machine). Claim 13 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Claims 1 and 13 recite “estimating an amount of time lag between a change in the activity index and a resultant change appearing in the blood pressure based on a result comparison between the time-series data of the activity index and the time-series data of the blood pressure”. The limitation of estimating an amount of time lag between a change in the activity index and a resultant change appearing in the blood pressure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer device”, nothing in the claim element 
This judicial exception is not integrated into a practical application. The claims recite additional elements of “a first measurement device that acquires time-series data of an activity index”, “a second measurement device that acquires, by detecting blood pressure from the subject as blood pressure, time series data of a blood pressure measured from, and relating to health of the subject”, which are well understood, routine and conventional activities in the field, such as capturing data from a subject using a passometer and a blood pressure meter.
The claims also recite the following additional elements: “a computer device that estimates an amount of time lag between a change in the activity index and a resultant change appearing in the blood pressure based on a result of comparison between the time-series data of the activity index and the time-series data of the blood pressure”, “a display device that provides the subject with assist information that indicates that an effect caused by the activity of the subject is apparent in a value of the blood pressure after the amount of time lag from a time point when the activity was conducted, based on an estimation result of the time lag estimation unit”, “wherein the display device presents user assist messages on the display device for aiding the subject” and “when the time-series data of the activity index or the blood pressure include a missing part of data, the computer device complements the missing part by interpolating data before and after the missing part”.
The dependent claims also recite the following additional elements: “the computer device evaluates intensity of a causal correlation between the time-series data of the activity index and the time-series data of the blood pressure with respect to a plurality of amounts of time lag” (claim 6), “the computer device evaluates the intensity of the causal correlation between the time-series data of the (claim 7), “the display device presents the assist information to a terminal owned by the subject by wired or wireless connection” (claim 8) and “the first measurement device automatically measures the amount of activity conducted by the subject” (claim 15). 
These elements are hardware and software elements and these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)). The “computer” is described in the specification as “This device 20 can be configured with a general-purpose personal computer that has a CPU (central processing unit), a main memory device (memory), an auxiliary memory device (hard disc, semiconductor disc, and the like), an input device (keyboard, mouse, touchscreen, and the like), a display device (liquid crystal monitor and the like), and a communication IF. The device 20 may also be configured as other equipment that offers the same or similar functions as those of personal computers such as a tablet terminal, smart phone, or IDA (personal digital assistant). Alternatively, the device 20 may be configured with a dedicated machine incorporating a single board computer therein.  In the configuration of Fig. 2(a), a user operates an input device to input activity indexes and biological indexes, and assist information is output to a display device.” in par. 56. Therefore, the computer is merely a generic computer component performing generic computer functions. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform both the Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1 and 13 also recite “the display device presents user assist messages on the display device for aiding the subject”, which is an insignificant extra solution activity (MPEP 2106.05(g)). The claims are not patent eligible.
Therefore, Claims 1-8, 13 and 15-16 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
35 USC 101rejcetion, step 2A, prong 1:
Claims recite an abstract idea:
Applicant argues that the current claims are directed to a specific implementation, and therefore that are patent eligible. In response, Examiner respectfully submits that the current claims do not provide any specific improvement to computer functionality nor a specific implementation of a solution to a problem in the software arts. The generic computer estimates an amount of time lag between activity index (received data) and blood pressure (another received data). This comparison can be done by a human in the mind or using pen and paper, therefore it’s an abstract idea (a judicial exception without significantly more. Claim also recites “when the time-series data of the activity index or the blood pressure include a missing part of data, the computer device complements the missing part by interpolating data before and after the missing part”. The current specification describes “interpolating data” by:
[0089]     For example, in the process of step Sl in FIG. 5, some data in the data storage unit 4 may be left out (missing). Data can be missing for various reasons, for example, some data may have The data acquisition unit 5 therefore may carry out a process of complementing missing data using the preceding and following data. For example, a missing part of data may be created by linearly interpolating data points before and after the missing part, or by nearest neighbor interpolation (wherein missing data points are made the same as the preceding or following data point).
This feature also correspond to a mental process, since a user can determine the missing part and make an addition of the missing part using regulations and rules (such as calculating intermediate data between known values).

35 USC 101rejcetion, step 2A, prong 2:
This judicial exception is not integrated into a practical application:
Applicant argues that the claim limitations of "estimating an amount of time lag between a change in the activity index and a resultant change appearing in the blood pressure based on a result of comparison between the time-series data of the activity index and the time-series data of the blood pressure" and "when the time-series data of the activity index or the blood pressure including a missing part of data, the computer device complements the missing part by interpolating data before and after the missing part" recited in independent claim 1, are meaningful limitations integrates any alleged judicial exception into a practical application. Applicant argues that the current invention allows a user to easily grasp that a decrease in the number of steps directly leads to a negative change in the blood pressure, and it’s an improvement to medical diagnostics. 
In response, Examiner submits that although the current application provides good information for the user as far as showing activity level affecting the blood pressure data, the current claims do not provide any specific implementation/improvement of a solution to a problem in the software arts (see MPEP 2106.05(a)). 

Therefore, Applicant’s argument is not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626